UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 16, 2013 PBF ENERGY INC. PBF HOLDING COMPANY LLC (Exact Name of Registrant as Specified in its Charter) Delaware 001-35764 45-3763855 Delaware 333-186007 27-2198168 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Sylvan Way, Second Floor Parsippany, New Jersey 07054 (Address of the Principal Executive Offices) (Zip Code) (973) 455-7500 (Registrant’s Telephone Number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K Filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On May 16, 2013, senior management of PBF Energy Inc. and PBF Holding Company LLC (collectively, the “Company”) will present to certain investors at the Morgan Stanley Refining Corporate Access Day in New York City. The Company's presentation materials, available on the Investor Relations section of the PBF Energy website at www.pbfenergy.com, is furnished with this Current Report as Exhibit99.1 and is incorporated herein by reference. The information in this report is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in Items 7.01 and 9.01 of this report will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company or any of its affiliates. Forward-Looking Statements Statements contained in the exhibit to this report reflecting the Company’s or its management’s expectations or predictions relating to future plans, results, performance, achievements and the like are considered “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements involve known and unknown risks, uncertainties and other factors, many of which may be beyond the Company’s control, that may cause actual results to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements.Factors and uncertainties that may cause actual results to differ include but are not limited to the risks disclosed in the Company’s filings with the U.S. Securities and Exchange Commission.All forward-looking statements speak only as of the date hereof. The Company undertakes no obligation to revise or update any forward-looking statements except as may be required by applicable law. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 99.1Presentation materials dated May 16, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 16, 2013 PBF Energy Inc. (Registrant) By: /s/ Jeffrey Dill Name: Jeffrey Dill Title: Senior Vice President, General Counsel Dated: May 16, 2013 PBF Holding Company LLC (Registrant) By: /s/ Jeffrey Dill Name: Jeffrey Dill Title: Senior Vice President, General Counsel EXHIBIT INDEX Exhibit No.Description 99.1Presentation materials dated May 16, 2013
